COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Denerick Fulford v. The State of Texas

Appellate case number:    01-15-00917-CR

Trial court case number: 1149046

Trial court:              178th District Court of Harris County

        This is an appeal from a criminal case. Appellant was charged with possession of a
controlled substance on January 12, 2008. He pleaded guilty and a final judgment was entered on
October 7, 2015. A notice of appeal was filed on October 9, 2015.

       Appellants’ counsel was appointed on October 27, 2016. As of the end of January 2017,
no appellant’s brief has been filed.

       An earlier motion for an extension of time was granted. That motion made no mention of
any record deficiencies. The brief is now over 90 days late, which is the maximum amount of
additional time ordinarily granted to complete a brief.

        Appellant’s counsel requests an extension of time because the record is missing two
items, transcripts of hearings on November 14, 2014 and September 11, 2015. The motion does
not identify the subject of these hearings or suggest anything about their relevance to the appeal.
Based on the clerk’s record, the November 2014 related to a motion to suppress, which
ultimately was granted. In September 2015 there was a hearing on a motion to adjudicate.

    In light of the history of procedural irregularities relating to this appeal, the court now
ORDERS:

              A supplemental record including the transcripts of the November 14, 2014 and
               September 11, 2015 hearings shall be filed in this court no later than March 10,
               2017.

              Appellant’s brief shall be filed no later than March 28, 2017. No further
               extensions shall be granted absent a detailed demonstration of diligent efforts to
               comply with this order and good cause why a further extension is necessary.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: February 28, 2017